Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 52-71 are pending in the application. Claims 1-51 have been canceled (Preliminary amendment filed 22 March 2022).

Priority
This application is a continuation of 16/938,641 filed 07/24/2020, now abandoned, which is a continuation of 16/229,150 filed 12/21/2018, now U.S. Patent No. 10881648, which is a continuation of 15/035,438 filed 05/09/2016, now abandoned, which is a 371 of PCT/US2014/065034 filed 11/11/2014, which claims the benefit of 61/902,717 filed 11/11/2013. 
The parent application 61/902,717 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 52-71 of this application. Priority accorded is 11/11/2013.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartberger et al (US 2011/0319378 A1).
Bartberger et al’s invention deals with a method of treating cancer, one of which is acute myelogenous leukemia (AML) using the compounds of its invention (page 47, para 1136; the method of claim 52). One of the compounds that is used as an active agent in the said method is:
			
    PNG
    media_image1.png
    51
    298
    media_image1.png
    Greyscale

(page 36, para 0811), which is one of the active agents recited in claims 52-54, 56, 62, 64). Bartberger teaches that the above compound can be used in combination with other active agents like dasatinib and nilotinib (page 48, para 1143; part of the limitations of claims 52-53 regarding the second active agent). The above compounds can be administered orally in the form of a tablet or capsule (pages 50-51, paras 1159, 1162, 1165; as in claims 54-61). The above compounds can be administered to a patient in a dosage of about 0.01 to about 100mg per kilogram body weight (page 51, para 1172; as in claims 52-53 and 62-65).
The compounds of Bartberger’s invention (the claimed active agents in the instant case) can be administered simultaneously or sequentially (page 47, para 1132; reads on the sequence of administration as in claims 66-71).
Therefore, Bartberger et al anticipates claims 52-71.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 10,881,648 (‘648) in view of Bartberger et al (US 2011/0319378 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 52 is drawn to a method of treating CML comprising administering an effective amount of 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid and dasatinib. Claim 53 is drawn to a method of treating CML comprising administering an effective amount of 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid and nilotinib. Claims 54-71 are drawn to oral administration, solid dosage forms like capsule and tablet, dosage and sequence of administration of the two active agents.
Claim 1 of ‘648 is drawn to a method of treating CML comprising administering an effective amount of 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid and decitabine and claim 11 of ‘648 is drawn to a method of treating CML comprising administering an effective amount of 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid and cytarabine. Dependent claims 2-9 and 12-19 recite limitations drawn to oral administration, solid dosage forms like capsule and tablet, dosage and sequence of administration of the active agents.
Claims 1-9 and 11-19 of ‘648 differ from the instant claims in that the instant claims employ dasatinib and nilotinib as the second active agent whereas the claims of ‘648 use decitabine and cytarabine as the second active agent. 
According to Bartberger et al, 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid can be used in combination with cytarabine, decitabine, dasatinib and nilotinib in a method of treating CML. The compounds can be administered sequentially or simultaneously in the claimed dosage, orally and in the form of capsule or tablet (see Bartberger’s teachings as set forth above; para 1143 recites cytarabine, decitabine, dasatinib and nilotinib as additional active agents).
 In the instant case ‘648 teaches administration of 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid as one of the active agents for treating CML. Bartberger et al teaches administration of the same agent in combination with dasatinib and nilotinib in addition to decitabine and cytarabine.
Although the claims of '648 employ cytarabine and decitabine as additional active agents, one of ordinary skill in the art would readily recognize that the 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid taught by '648 could be used in combination with dasatinib and nilotinib with a reasonable expectation of success.  The use of a combination of known active agents for treating CML taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use of other active agents like dasatibin and nilotinib in combination with 2-((3R,5R,6S)-5-(3-chlorophenyl)-6-(4-chlorophenyl)-1-((S))-1-(isopropylsulfonyl)-3-methylbutan-2-yl)-3-methyl-2-oxopiperidin-3-yl)acetic acid is not rendered obvious.


Conclusion
Pending claims 52-71 are rejected.
Claims 1-51 have been canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623